Title: From Alexander Hamilton to Peter Shoemaker, 12 October 1799
From: Hamilton, Alexander
To: Shoemaker, Peter


          
            Sir:
            Trenton Octor 12th. 1799
          
          Immediately upon the receipt of this you will proceed with your Company to Pittsburg, taking with you the detachment which formerly belonged to Lieutenant Boote, but which was is now annexed to your command. Transportation and supply will be furnished by the Contractors with whom you will take make the necessary arrangements. You will find contractors or their Agents at Reading Carlisle Bedford & Greensburgh—on your route. Your tents & baggage will of course accompany you
          With consideration I am, Sir Yr. obt. Sert.
          Captain Shoemaker—
        